Name: Commission Regulation (EEC) No 3464/80 of 30 December 1980 amending Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 363 / 11 COMMISSION REGULATION (EEC) No 3464/80 of 30 December 1980 amending Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community, as a result of Greek accession 1981 , must be adapted to ensure compliance with the provisions of the Act of Accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION: Article 1 Annexes I , II and III to Regulation (EEC) No 2657/80 are hereby replaced by the Annexes to this Regulation . Having regard to the Act of Accession of Greece ( l), and in particular Article 146 thereof, Whereas Commission Regulation (EEC) No 2657/80 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community ( 2), adopted after signature of the Treaty of Accession and valid beyond 1 January Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President (!) OJ No L 291 , 19. 11 . 1979, p . 17. ( 2) OJ No L 276 , 20. 10 . 1980, p . 1 . No L 363 / 12 Official Journal of the European Communities 31 . 12 . 80 ANNEX I Coefficients to be used in calculating the price recorded on the representative Community markets Belgium Denmark Germany (FR) Greece France Ireland Italy Luxembourg Netherlands United Kingdom 0 15% 0-10% 2 09% 14-56% 21-54% 4-31% 16-63% 1-07% 39-55% 100-00% ANNEX II Factors entering into the determination of prices of sheep carcases on the representative markets of the Community A. BELGIUM 1 . Representative market : Sint Truiden Weighting coefficients 50% 2. Categories Moutons extra Agneaux extra Standard carcase weight 30 kg/head 16 kg/head 50% B. DENMARK 1 . Representative market : KÃ ¸benhavn 2 . Categories Lam Ekstra Lam 1 . Kvalitet Weighting coefficients 33-3% 66-7% C. FEDERAL REPUBLIC OF GERMANY 1 . Representative market : Federal Republic of Germany The prices recorded on this market are the weighted average of the prices recorded in the following regions: Weighting coefficient Baden-Wiirttemberg Bayern Nordrhein-Westfalen 10-9% 18-6% 44-8% 14-2% ' 11-5% Niedersachsen Saarland 2. Category Mastlammfleisch Weighting coefficient 100% 31 . 12 . 80 Official Journal of the European Communities No L 363 / 13 GREECE Weighting coefficients Ã¡ ¼ Ã ¼Ã ½Ã Ã Ã Ã ¼Ã ½Ã Ã  Ã ³Ã ¬Ã ±Ã ºÃ Ã ¿Ã  10% 1 . Representative markets (quotation centre) Ã Ã ¿Ã ¼Ã ¿Ã Ã ·Ã ½Ã ® Ã Ã ¿Ã ¶Ã ¬Ã ½Ã · Ã Ã ¬Ã Ã ¹Ã Ã ± 'ÃÃ Ã ¬Ã ½Ã ½Ã ¹Ã ½Ã ± Ã ¤Ã Ã ¯ÃÃ ¿Ã »Ã · Ã §Ã ±Ã ½Ã ¹Ã ¬ 13% 42% 20% 7% 8% 16% 40% 32% 12% 2 . Weighting coefficients 76% Categories Ã¡ ¼ Ã ¼Ã ½Ã Ã  Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  Ã¡ ¼ Ã ¼Ã ½Ã Ã  24% E. FRANCE Weighting coefficients 50% 1 . Representative markets ( a) MarchÃ © de rungis (b ) Regional markets Paris, Limoges, Toulouse, Avignon 50% 2 . Categories ( a ) MarchÃ © de rungis : all categories traded (b) Regional markets : Agneaux Degree of fattening Couvert (appellation parfait) Gras Conformation E U R O E U R O E U R O Weighting coefficients 10 12 18 10 7 9 12 7 4 4 4 3 Tres gras (appellation suiffad) F. IRELAND 1 . Representative markets Weighting coefficients Athleague 10-5% Ballyhaunis 40-4% Dublin 22 ¢ 9 % Waterford 26-2 % 2 . Categories Weighting coefficients First quality lamb 70 % Second quality lamb 30% No L 363 / 14 Official Journal of the European Communities 31 . 12 . 80 Weighting coefficients AgnelloniAgnelli 35% 30% 15% 10% 10% G. ITALY 1 . Representative markets Nuoro Roma Firenze Napoli L'Aquila 2 . Categories Agnelli Agnelloni 60% 40% Weighting coefficients 64% 36% H. NETHERLANDS 1 . Representative markets Alkmaar Weighting coefficients The prices recorded in each slaughterhouse are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the number of animals slaughtered in each slaughterhouse compared with the national total . Hoorn Bodegraven Breukelen Franeker Harlingen Leiden Nieuwerkerk a/d IJssel 2 . Category Vette lammeren Weighting coefficient 100% I. UNITED KINGDOM 1 . Representative markets All livestock auction markets certifying clean sheep and lambs in : Weighting coefficients The prices recorded in each region are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the number of certified animals in each region compared with the national total .  England and Wales  Scotland  Northern Ireland 2 . Categories  Certified fat lambs  Certified hoggets  Other certified clean fat sheep Weighting coefficients The prices recorded for each category are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the total estimated carcase weight of certified animals in each category compared with the total estimated carcase weight of all certified animals . 31 . 12 . 80 Official Journal of the European Communities No L 363 / 15 ANNEX 111 The definitions of sheep carcases are as follows : A. BELGIUM  Agneaux extra : Butcher's lamb less than a year old with a yield on slaughtering of over 50 % ; Ovine animals of one year or more with a yield on slaughtering of over 48 % .  Moutons extra : B. DENMARK Slagtekroppe af lam :  Ekstra: Carcases with well-developed thighs, a broad back and loin, good fleshiness and with a suitable fat covering (maximum 1 cm). Maximum weights :  Suckling lambs : 16 kilograms carcase weight,  Lambs : 25 kilograms carcase weight; Carcases with average fleshiness of back, loin and thighs and with a suitable fat covering. 1 . kvalitet : C. FEDERAL REPUBLIC OF GERMANY Mastlammfleisch : Average of all qualities of carcase from lambs under 12 months fattened either indoors or on grass. D. GREECE  A|xvog yakaxxoc,:  Auvog: Male or female lamb aged up to four months ; Male or female lamb aged more than four months which has not yet lost its first milk incisor. E. FRANCE Butcher's lamb of a weight between 13 and 19 kilograms : Fat classes : Couvert ( appellation parfait): Gras : A layer of fat covering almost the whole carcase in a uniform manner but not to excess. May have slightly thickened fat zones at the base of the tail . A streakiness of the loins on either side of the spine. Muscle visible between the ribs on the inside of the rib cage. Fat stripes may not appear in ewes, and muscle is less visible between the ribs ; A mantle of fairly thick fat entirely convering the carcase; the layer is thinner on the limbs. Some small knobs of fat, called 'grappes', may appear on the inside of the rib cage . Muscle between the ribs may be infiltrated with fat. The kidney, too, is very enclosed. In the case of ewes the mantle of fat and the size of 'grappes' may be greater. A very thick mantle of fat covering the carcase, with fatty knobs at various depths. Knobs of fat ('grappes') on the inside of the rib cage ; muscle between the ribs highly infil ­ trated with fat . Kidney also enveloped in a thick layer of fat. Tres gras : No L 363 / 16 Official Journal of the European Communities 31 . 12 . 80 Conformation :  E:  Superior.  All profiles are convex, marking strong muscular development. Leg and saddle : short, well-fleshed and very thick. The saddle is wider than it is long. Back and loins : very thick and wide as far as the shoulders. Shoulders : well-fleshed and very thick.  U:  Very good.  Profiles are at least sub-convex, marking significant muscular development. Leg and saddle : rounded and thick, saddle still wider than it is long. Back and loins : thick, wide and with no concavities as far as the shoulders . Dorsal apophyses not visible . Shoulders : well-fleshed and thick.  R:  Good.  All profiles are at least straight, marking well-formed musculature. Leg and saddle : longer but still thick. The saddle appreciably as wide as it is long. Back and loin : less full but still wide at the base; the back may lack width at the shoulders. Dorsal apophyses just visible. Shoulders : may lack thickness.  O :  Fairly good.  The profiles are for the most part straight, with some slight hollowness, average musculature. Leg and saddle : noticeably long, lacking overall thickness. The saddle longer than it is wide. Back and loins : narrow, lacking thickness . Dorsal apophyses slightly protruding. Shoulders : lacking thickness. F. IRELAND Lamb : An ovine animal having no permanent teeth.  First quality lamb : Lamb that has good conformation indicated by well-fleshed leg, loin, rib and shoulder. The various parts of the carcase should exhibit a linear to convex profile. Fat cover varies from light to medium. First quality carcases are normally in the range 15 to 22 kilo ­ grams cold carcase weight. However, where conformation and fat cover are satisfactory a certain degree of latitude at both ends of the weight range is permitted.  Second quality lamb : Lamb that fails to meet the criteria specified for first quality. These lambs either have average to poor conformation or are fattened to an extent considered fat to very fat. Lambs in this category are normally within the range 15 to 27 kilograms cold carcase weight. 31 . 12 . 80 No L 363 / 17Official Journal of the European Communities G. ITALY  Agnelli :  Agnelloni : Suckling lambs, male or female . Weaned sheep, male or female, which have not been used for breeding. H. NETHERLANDS  Vettelammeren : Average of all qualities of butcher's lamb under one year old. I. UNITED KINGDOM Ovine animals of certifiable quality excluding rams, pregnant animals, ewes and those rejected on grounds of quality or condition, or underweight. Lambs : Ovine animals born and marketed within a year beginning on the first Monday in January, or born after the beginning of October in the year prior to marketing. Hoggets : Ovine animals marketed between the first Monday in January and the first Sunday in July which were born in the 12-months period up to the end of September in the previous year . Sheep : Other ovine animals of certifiable quality not - classified as lambs or hoggets. Quality standards To qualify for certification a carcase must be reasonably well-fleshed throughout. The loins must be well-developed, the legs and shoulders moderately well-fleshed, but the forequarters may be relatively , heavy. The flesh should be firm. As a minimum the fat cover should be light. An overfat carcase will be rejected. A live animal must be such as to produce a carcase of at least this standard. Weight To qualify for certification animals must have an estimated or actual dressed carcase weight of not less than eight kilograms.